Ao 91 <Rev 8/01) CaseaVcMMi-OOQZZ DoCument 1 Filed on 04/24/19 in TXSD Paqe 1 of 3

United States District Court

SOU'THERN DI STRICT OF TEX.AS
MCALLEN DIVI S IOl\T

 

UNITED STA\';`-ES OF AMERICA :' CR|M|NAL COMPLA|NT

Osva|do Magda|eno Vasquez-Ortiz Principal Case Number:

YoB: 1990 Mexieo M-19-0922-M

\
(Name and Address of Defendant)

I, the undersigned complainant being 'duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 22, 2019 in Hidalgo County, 11'1
the Southem District of Texas v defendants(s) did,

(T rack Statutory Language 0? OHense)

knowing or in reckless disregard of the fact that Jar|in Rosnan Boni||a-Va||eci||o and lrving Mauricio Madrin-
Casti||o, citizens and nationals of Honduras, along with four (4) other undocumented aliens, for a total of six (6),
who had entered the United States in violation of law, concealed, harbored or shielded from detection or
attempted to concea|, harbor, or shield from detection such aliens in any place, including any building or means
of transportation, to wit; a residence near Mission, Texas, `

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY

l further state that I am a(n) U..S Senior Border Patrol Agent and that this complaint is based on the
following facts:

On April 16, 2019, Border Patrol Agents received information regarding a suspected stash house
used to harbor illegal aliens located near Mission, Texas. '

SEE ATTACHMENT

Continued on the attached sheet and made a part of this complaint: -Yes [:| No

 

Signature of Complainant

 

 

 

 

 

 

Nico|as Cantu Senior Patrol Agent
Swom to before me and subscribed in my presence, Printed Name of Complainant
Apri124, 2019 ~ j fl>,¢./z». at l\/l_cAuen Tean
Date ` '
Juan F. Alanis , U. S. N|agistrate Judge ',,~ »» “~
Name and Tit|e of Judicial Offlcer "gnature of Judicial Ofticer

/"

Case 1 19 111- nnren@smescnrsmrer/eww Page 2 013

SOUTHERN DlSTRlCT OF TEXAS
\ MCALLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMPLA|NT:
M-19-09221M
RE: Osvaldo Magda|eno Vasquez-Ortiz

`\

CONT|NUATION:

1 On April 22, 2018, Agents were conducting surveillance on the suspected stash house
when they observed a blue sedan depart the property. Agents proceeded to follow the
vehicle to a local business parking lot and approached the driver after he exited the
vehicle. Agents identified themselves as Border Patrol Agents and identified the driver
as Osvaldo VasqueZ-Ortiz, a citizen of Mexico. Agents questioned Vasquez as to his
suspected involvement in human smuggling to which Vasquez freely stated he had just
dropped food off to the illegal aliens. At this time, Agents read Vasquez his Miranda
Rights and he agreed to provide a statement

Vasquez claimed he had been renting the house for the past month and that there was
approximately five illegal aliens still there. Vasquez provided agents with verbal and
written consent to enter the house.

Agents proceeded to the house and discovered six subjects inside. Jarlin Rosnan
Bonilla-Vallecillo, lrving Mauricio Madrin~Castillo, and four additional subjects were
determined to be illegally present in the United States.

All subjects were transported to the McAllen Border Patrol Station.

PRINCIPAL STATEMENT:
Osvaldo Magdaleno Vasquez-Ortiz was read his Miranda Rights. He understood and
agreed to provide a sworn statement

Vasquez stated he was hired to harbor illegal aliens and would receive $130 per alien.
Vasquez claimed to have also picked up aliens and transported them to the house.
Vasquez stated he would feed the aliens two or three time a day and would take away
the aliens cell phones.

Page 2

3333 1113-131-<19111111§193531¢111;3=131§311@1@1/@@1111313 3333 3 313
SOUTHERN DlSTRlCT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CR|M|NAL COMPLA|NT:
lVl-19-0922-M

RE: OSva|do Magda|eno Vasquez-Ortiz

CONT|NUAT|ON:

MATERIAL WITNESSES STATEMENTS:
Jarlin Rosnan Bonilla-Vallecillo and lrving Mauricio Madrid-Castillo were read
their Miranda Rights. Both understood and agreed to provide a sworn statement -

Bonilla, a citizen of Honduras, stated his family made the smuggling arrangements
and was to pay $9,000.. After crossing)the river, Bonilla stated he was picked up and
eventually transported to the house he was arrested. Bonilla claimed the driver of the
vehicle took his cell phone away and instructed him to go inside the house. Bonilla
stated the driver would alsol drop food off every day.

Bonilla identified Vasquez,. through a photo lineup, as the driver of the vehicle.

Madrid, a citizen of Honduras, stated his brother made the smuggling arrangements
and was to pay $10,000. He was smuggled into the United State on April 15, 2019
and transported to the stash house where he was later arrested. Madrid claimed the
driver that picked him up was the same person who was in charge of the stash house.
Madrid stated the male subject took his cell phone away and instructed him not to go \
outside. ‘

Madrid identified Vasquez, through a photo lineup, as the caretaker of the stash
house.

Page 3

